Citation Nr: 1634982	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder to include rotoscoliosis, dextroscoliosis, and thoracogenic scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 2009 to October 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for "apex right scoliosis."  In April 2014, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent thoracolumbar spine disorder to include scoliosis is warranted as the claimed disorder was initially manifested during active service or, in the alternative, his pre-existing scoliosis was aggravated during active service.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

Although the related medical history form is of record, the report of the Veteran's physical examination for service entrance has not been located for incorporation into the record.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its April 2014 Remand, the Board observed that: a "VA examination was conducted in February 2010;" "[a]lthough the examiner diagnosed the Veteran with scoliosis and opined that the condition was pre-existing and unrelated to service, the opinion itself is confusing and contradictory;" and "it is [of] no probative value and a new opinion should be obtained on remand."  The Board directed that the AOJ should "conduct any additional development deemed necessary, to include specifically obtaining an addendum opinion as to the etiology of the Veteran's scoliosis or obtaining a new VA examination, as deemed appropriate based on any new evidence received."  The action directed by the Board was not subsequently completed.  The AOJ did not request either an addendum to the deficient February 2010 VA spine examination report or a new VA spine evaluation.  Instead, the AOJ merely reprinted the deficient February 2010 VA spine examination report.  

The Court has held that the AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination conducted by a physician who has not previously examined the Veteran in order to assist in determining the nature and etiology of his thoracolumbar spine scoliosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner also should advance an opinion as to the following questions:

a. Is any identified thoracolumbar spine scoliosis congenital or acquired in nature?  
b. Is it at least as likely as not (50 percent or greater probability) that any identified acquired thoracolumbar spine scoliosis had its onset during active service or otherwise originated during active service?  

c. If not, did any identified pre-existing acquired thoracolumbar spine scoliosis increase in severity beyond its natural progression during active service?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

